OPINION — AG — QUESTION(1): MUST THERE BE BOTH SURVIVING SPOUSE AND MINOR CHILDREN FOR THEM TO TAKE ADVANTAGE O THE ABOVE STATUTE? — NEGATIVE, QUESTION(2): HOW LONG IS A WIDOW A `SURVIVING SPOUSE'? (IN OTHER WORDS, IS THERE A TIME LIMITATION AS TO HOW MANY YEARS A WIDOW CAN CLAIM A HOMESTEAD AS A `SURVIVING SPOUSE', OR CAN IT GO ON INDEFINITELY FOR MANY YEARS?) — WE HOLD THERE IS NO TIME LIMITATION AS TO HOW LONG A WIDOW CAN CLAIM A HOMESTEAD TAX EXEMPTION AS A `SURVIVING SPOUSE', QUESTION(3): DOES A SUBSEQUENT MARRIAGE TERMINATE THE STATUS OF `SURVIVING SPOUSE'? — NEGATIVE CITE: 68 O.S. 1965 Supp., 2406 [68-2406], ARTICLE XII-A, ARTICLE XII (W. J. MONROE)